Citation Nr: 0816272	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio which, in part, granted 
service connection for left ear hearing loss; a 
noncompensable disability rating was awarded effective 
December 31, 2001.  The veteran filed a notice of 
disagreement in regards to the September 2003 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in a March 2005 statement of the 
case (SOC).  The appeal was perfected with the submission of 
the veteran's substantive appeal (VA Form 9) in May 2005.

The veteran testified before the undersigned Chief Veterans 
Law Judge in regards to the above issue at a personal 
hearing, held by means of video teleconferencing, in October 
2006.  The transcript of the hearing is associated with the 
veteran's VA claims folder.

This case was remanded by the Board in February 2007 for 
additional evidentiary development.  This was accomplished, 
and in August 2007 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the veteran's claim for entitlement 
to an increased disability rating for the service-connected 
left ear hearing loss.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's left ear hearing loss is currently manifested 
by no more than level I hearing impairment.

2.  The evidence does not show that the veteran's service-
connected left ear hearing loss is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.85, Diagnostic Code 6100, 4.86 
(2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable disability rating for his 
service-connected left ear hearing loss. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain a VA 
examination.  The AOJ was then to readjudicate the claim.  

The veteran was afforded a VA audiological examination in 
April 2007.  The AMC then readjudicated the claim in the 
August 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the RO dated June 15, 2005 
which informed him that "the evidence must show that your 
service-connected condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2005 letter, as well as an additional letter from the RO 
dated December 20, 2002 and a letter from the AMC [issued 
subsequent to the Board's February 2007 remand] dated March 
8, 2007.  

Specifically, the veteran was advised in the June 2005 and 
March 2007 letters that VA is responsible for obtaining 
records from any Federal agency, to include military records, 
outpatient records from VA treatment facilities and records 
from the Social Security Administration.  The December 2002 
and June 2005 letters further indicated that a VA examination 
would be scheduled if necessary to adjudicate his claim, and 
the March 2007 letter indicated that a VA audiological 
examination had been scheduled on his behalf [such was 
accomplished in April 2007].  With respect to private 
treatment records, the June 2005 and March 2007 letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the December 2002 and June 2005 letters, and 
the veteran was asked to complete this release for each 
private healthcare provider so that VA could obtain these 
records on his behalf.  

The June 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original letter].  

The June 2005 VCAA letter also specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in September 
2003.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the June 2005 and March 2007 VCAA letters, and his claim was 
readjudicated in the August 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.
Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006 as well 
as the March 2007 VCAA letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and March 2007 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board finds that the June 2005 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the March 2006 and March 2007 letters 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such statements from employers 
"regarding how your condition(s) affect your ability to 
work; or statements discussing your disability symptoms from 
people who have witnessed how they affect you."

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria through his representative.  
Specifically, during his personal hearing the veteran and his 
representative discussed evidence relevant to calculating 
disability ratings for service-connected hearing loss (namely 
the veteran's average hearing threshold as measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second).  See the October 2006 
hearing transcript, page 3.  It is therefore clear that the 
veteran was or should have been aware of the applicable 
schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of VA and private treatment of the 
veteran have been associated with the claims folder.  
Additionally, the veteran was afforded VA examinations in 
June 2003 and April 2007, the reports of which reflects that 
the examiner reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
audiological examinations and rendered appropriate diagnoses 
and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, he testified before the 
undersigned via a video teleconference hearing in October 
2006.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Evaluating hearing loss - in general

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  
Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2007).   

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for left ear hearing loss was received in November 
2002, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Evaluating unilateral hearing loss

The method for evaluating unilateral hearing loss under 
38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  

Under the former version of 38 U.S.C.A. § 1160, implemented 
at 38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3) (2002) provided that total deafness in one ear 
as a result of service-connected disability and total 
deafness in the other ear as a result of nonservice-connected 
disability is for special consideration under that section.  
Also of note are the provisions of 38 C.F.R. § 4.85(f) (2002) 
which indicated that where service connection is in effect 
for hearing impairment in only one ear, the auditory acuity 
in the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear.  38 C.F.R. 
§ 4.85(f) further provided that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," 
subject to the provisions of § 3.383.  

Under the current version of the law, the phrase "total 
deafness" in the nonservice-connected ear was changed to 
"deafness."  If the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  Congressional documents concerning enactment 
of Pub. L. 107-330 indicate that the intention was to 
overrule Boyer and allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).  
38 C.F.R. § 3.383 has been amended to incorporate the changes 
to 38 U.S.C.A. § 1160, and the amendment was retroactively 
effective to December 6, 2002.  See 69 Fed. Reg. 48,148 
(August 9, 2004).  

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined 
in VA regulations except in reference to the severest degrees 
of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.  

Analysis

The veteran seeks a compensable disability rating for his 
service-connected left ear hearing loss.



Initial matter- the non service-connected right ear

As detailed above, there have been recent regulatory changes 
at to how to evaluate unilateral hearing loss.

The veteran filed his claim of entitlement to service 
connection for left ear hearing loss in November 2002.  
Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Regardless of the application of the former or current 
version of 38 U.S.C.A. § 1160 to the veteran's claim, the 
veteran's non service-connected right ear is assigned a level 
I.  The veteran does not have total deafness in the 
nonservice-connected ear, as puretone thresholds obtained for 
the non service-connected right ear during the June 2003 and 
April 2007 VA audiological examinations range from 20-55 
decibels for the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz).  Therefore, under the prior version of 
the law, since only the veteran's left ear is service-
connected and he is not totally deaf in his right ear, the 
hearing acuity of his right ear is considered normal.  
VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. App. 477, 
479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  
Accordingly, a designation of level "I" is assigned for his 
right ear under the former version of the law.  

The same result is achieved with application of the new 
version of the law.  The June 2003 and April 2007 
audiological evaluations do show that the veteran has a 
hearing loss disability in the non-service-connected right 
ear as defined by VA regulations.  38 C.F.R. § 3.385.  
However, to have an independently compensable hearing loss 
disability in the service-connected ear, the veteran would 
have to be assigned a numeral designation of at least X.  See 
Table VII.  Since, as detailed below, the highest numeral 
designation for the veteran's left ear is I, then he does not 
have sufficient hearing loss in the service-connected left 
ear to warrant considering the impaired hearing in the 
nonservice-connected right ear when rating his disability.  
The nonservice-connected ear is therefore also assigned a 
level "I" under the new version of the law.  

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in the left ear.  As detailed 
above, the veteran's non service-connected right ear will be 
assigned level I hearing impairment. 

The Board has considered an August 2006 private audiological 
evaluation of record.  Some parts of the reports cannot be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data].  The private report 
does, however, contain a speech recognition score of 100 
percent in the left ear.  

On VA audiological evaluation in June 2003, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	25	15	20	25	60	30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

On VA audiological evaluation in April 2007, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	45	40	45	50	75	52.5

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

Review of the results of the VA audiology examinations shows 
that application of the levels of hearing impairment in the 
left ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level I in the left ear (the veteran's more average from 
the April 2007 VA 


audiological examination) with level I in the right ear 
results in a zero percent rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, the left ear shows 
thresholds of 55 or greater in only one of the four Hertz 
frequencies.  38 C.F.R. § 4.86(a) thus is not applicable.  In 
addition, there is no evidence of 30 or less at the 1000 
Hertz frequency or 70 or greater at the 2000 Hertz frequency 
in the left ear, so (b) is also inapplicable.

The VA examination reports of record document that the 
veteran has diminished hearing.  This is not in dispute - 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2007).  With respect to the 
assignment of an increased rating, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's left ear hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left ear hearing loss has not changed appreciably since the 
veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of a compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, December 31, 2001.  Staged 
ratings are not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

In the March 2005 SOC, the AOJ provided the criteria for an 
extraschedular rating and considered the veteran's 
entitlement to such.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection 
with the issue on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown,
9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's left ear hearing loss, and the veteran has 
pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's left ear 
hearing loss in the recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected left ear hearing 
loss causes marked interference with his employment.  Indeed, 
the evidence indicates the veteran works full-time at a 
bakery.  There is no indication from the VA examinations and 
other reports of record that the veteran's left ear hearing 
loss is so severe that it would markedly interfere with his 
employability.  

As detailed above, the left ear hearing loss does not cause 
any industrial impairment.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Indeed, 38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected left ear 
hearing loss.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left ear hearing loss.  The 
benefit sought on appeal is accordingly denied.  




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased disability rating for service-
connected left ear hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


